Appeal by the proprietors of a store from a judgment in favor of plaintiff-respondent who was injured by falling down a stairway leading from the main floor to the basement. Respondent entered and approached a tobacco counter. After purchasing cigarettes he went to a rack where neckties were displayed which was five feet from the tobacco counter and at least two feet from the stairs which were in his rear as he reached for a tie. He stepped backward and fell, substantially the full length of the stairs. The store floor was painted brown and the stairs were the same color. There was an issue of fact as to the extent to which the stairs were made visible by the lights which were turned on at the time. Respondent was an invitee. The appellants were required to keep their store in a reasonably safe condition for customers who were examining the merchandise on display. Whether the appellants discharged their duty to keep the salesroom in a reasonably safe condition was a question of fact for the jury, as was respondent’s conduct in proceeding to the tie rack and then stepping backward without ascertaining whether such backward step would be fraught with danger. There were no reversible errors. Judgment and order affirmed, with costs. Hill, P. J., Heffernan, Brewster and Foster, JJ., concur; Russell, J., taking no part.